 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDGreat Lakes Dredge and Dock Company and UnitedMarine Division, ILA, AFL-CIO, Local 333. Case29 CA 5128August 13, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMIBE RS JENKINS, MURPHY, AND TRUESDAI.IOn April 25, 1979, Administrative Law Judge PeterE. Donnelly issued the attached Supplemental Deci-sion in this proceeding.' Thereafter, the ChargingParty and the General Counsel filed exceptions andsupporting briefs, and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings.2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.SUPPLEMENTAL DECISIONSIAIiMENI OF 1111 CASIPEIER E. DONN.IY. Administrative Law Judge: OnJanuary 23, 1978, 1 issued a Decision in the above-cap-tioned case dismissing the complaint, concluding that thecomplaint was fatally defective having been issued againstthe wrong employer, i.e., Great Lakes Dredge and DockCompany (herein called Employer. Respondent. or GLD).whereas the proper Respondent was the joint venturerThe Board's original Decision and Order reported at 240 NLRB 197(1978).2 The Charging Part) and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DrWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d ir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.(herein called GLABVO') since the joint venture as a sepa-rate and legal entity hired the employees to man the vesselsto he used in the joint venture project. and was thereforeresponsible for the unfair labor practice alleged to have oc-curred in the course of such hiring. However, by Decisiondated January 25. 1978,2 the Board reversed this Decisionconcluding. inter alia. that "Respondent is responsible as aprincipal for any authorized acts committed by any mem-ber of the joint venture and as an agent for any acts com-mitted by it on behalf of the joint venture." The Boardfurther found that despite the international nature of theGI.ABVO operations, jurisdiction should be asserted. Thecase was remanded to the Administrative Laaw Judge forfurther action not inconsistent with the Board's )ecision.including the preparation and issuance of' a SupplementalD)ecision on the merits of the allegations of discrimination.FIN)IN(iS o() FA( II. A.l.I1(i&!I) UNFAIR LABOR PRA( II( SA. Fat i.sI. BackgroundOn October 10. 1975, Respondent. AB and V02. enteredinto a prebidding agreement to perform certain dredgingoperations in Damman. Saudi Arabia (Resp. Exh. 2). Asubcontract for the performance of the work was subse-quently awarded to the joint venture. On December 16.1975, Respondent. AB and V02, entered into a joint ventureagreement for the performance of the work. The joint ven-ture ((GI.ABVO) agreement designates AB as the "sponsor"of the joint venture responsible for the "general conduct,supervision and administration of the affairs of the JointVenture." subject to the management committee. The man-agement committee is responsible for the overall manage-ment and supervision of the project.Pursuant to its obligation under the joint venture agree-ment. Respondent sent three vessels, two tugboats, and alaunch to Saudi Arabia. The contractual responsibility foractually hiring employees for GLABVO rests with AB, theiponsor. as ordered by the management committee. Thisfunction was performed on behalf of GLABVO by R. L.Enterkin. Enterkin was an employee of both GLABVO andRespondent. He continued to receive his base salary fromRespondent but he also received overseas pay and a jobcompletion bonus from GLABVO amounting to more thanhis salary with Respondent. Enterkin undertook the man-ning of the three vessels on behalf of GLABVO in Miami,Florida. Once employed. these employees were placed onthe GLABVO payroll and paid by GLABVO fromThe joint venture is composed of two Dutch firms and GiLD. The prime:ontracior for the joint venture project is a Dutch firm, Dredging Interna-:ional and NV Hollandsche Annemingsmu, herein called NV. The twoDutch firms ho along with GLD compose the joint enture are AmsterdamBallast Dredging and Dredging V02. herein called respectively. AB and V02.2 Great Lakes Dredge and Dock ('Compan', 240 NLRB 197 (1979)The joint venture's project is by way of the subcontract with NV who has:he contract with the Saudi Arabian government.244 NLRB No. 28164 GjREAT AKES D)R[)(iE AND I)O(K CO.GLABV() bank accounts.4(I.ABVO established andmaintains a payroll office operating in Saudi Arahbia. inm-ployees are paid in Saudi Arahian currenc and no deduc-tions are made from their p pursuant to an UnlaitedStates laws.2. The alleged discriminatory refusals to emploIn late November. Albert Cornette. secretary-treasurer ofthe Union. telephoned Melsin .emmerhirt. vice presidentand division manager of the North American Division ofRespondent. to inquire about a rumor that was circulatingto the effect that Respondent was going to be doing a job inSaudi Arabia. Lemmerhirt told him that the joint ventureagreement had not yet been signed but that when and if itwere he would call Cornette. After learning in late Decem-ber that the joint venture agreement had been signed .em-merhirt called Cornette on January 6. 1976. During theconversation Cornette took the position that the Union wasentitled to have its members. under the existing collective-bargaining agreement. man the vessels to be used in theSaudi Arabian operation. Lemmerhirt expressed his dis-agreement saying that the Saudi Arabian job was not cov-ered by the contract and telling him that the vessels wouldbe manned under individual employment contracts with thejoint venture which would be prepared at a later date. Lem-merhirt suggested that the discussion be postponed until hehad information about the contents of the employment con-tract since it contained the conditions of employment. in-cluding salary.Some time prior to this. Robert Tillotson. Ernest Ors-land, and George Lake all testified to the effect that theyspoke to management asking to be given considerations foremployment on the Saudi Arabian job. Tillotson testifiedthat he was told by George Rhoades. assistant divisionmanager and division superintendent, that they were nothiring anybody from up North. that they were hiring fromdown South, and that nobody from the Union was going.Orsland testified that he spoke to Joseph Rankin. personnelmanager, telling Rankin that he was interested in the SaudiArabian job and was told by Rankin that there was nothingdefinite at that time, and that he was never thereafter of-fered employment. George Lake testified that he also askedto be considered for the Saudi Arabian job and although hewas assured of consideration he was not interviewed or con-tacted about a job. The parties also stipulated at the hear-ing that another employee. Warren Willmot, if called totestify, would testify that he also spoke to Rhoades in Octo-ber 1975 asking to be sent on the Saudi Arabian job andthat Rhoades told him that he would check it out and see.All of these conversations predated the existence of' thejoint venture individual employment contract containingthe terms and conditions of employment on the job whichwas completed in about mid-February 1979. And while the'While it appears that no members of United Marine Division. ILA.AFL CIO, Local 333, the Charging Party herein, were hired, some of thecrew were members of Local 25 of the International Union of OperatingEngineers. On another job in Dubayy. Arab Emirates. where Respondent isa subcontractor. Respondent hired two members of Local 333 One of these.Warren Willmot. is an alleged discriminatee.dates ol the vario us con versations ,ar, .it is undisputed thatthe\ all took place in the lall and winter of 1975 prior to theFebhruary 19. 1976. meeting discussed below.Rhoades testified that he does not recall speaking to Will-mot. but he did speak to se, eral men about the job in No-vember and D)ecember 1975. However, at that time. sinceno employment contract had yet been written. he was notaware of the terms of employ ment. including the A age rate.After the employment contracts were recei ed in Fehruar,several interested employees were provided with copies hutno one thereafter expressed a desire to go and no one everasked for a job application.('ornette called L.emmerhirt again on lanuary 14' to setup a meeting to discuss the manning of the essels. Lem-merhirt agreed to contact Fred Hazard. ice president andgeneral superintendent. and to find a mutually acceptabledate. Lemmerhirt called Cornette on February 4 to arrangethe meeting. also telling him that theN would have an em-ployment contract in about a week and suggesting that Cor-nette submit a list of individuals who were interested. Cor-nette agreed to send the list, which he did, and Respondentreceived the list on February 17. After some discussion ameeting was arranged for February 19. The meeting tookplace at the union offices and was attended bN Cornette forthe Union and Lemmerhirt and Hazard for Respondent.Cornette again took the position that the Union was enti-tled. under the contract, to man the vessels going to SaudiArabia. Lemmerhirt disputed this. contending that the geo-graphical jurisdiction of the contract did not extend to Sau-di Arabia.Cornette then suggested that the Union prepare an em-ployment agreement for the manning of the vessels. andRespondent declined. ('ornette suggested that the Unioncould "shut down" Respondent and was told that that washis prerogative. Later in the meeting. after more discus-sions. it was agreed that Cornette would refer any men whowere interested in the Saudi Arabian jobs to Lemmerhirtfor an interview. Lemmerhirt testified that he wanted to becertain that those interested were aware of the living condi-tions in Saudi Arabia before making a decision. Accordingto Lammerhirt. there were also economic considerations in-solved since it was expensive to fly home disgruntled em-plo ees from foreign jobs. After the interviews Lemmerhirtwas to refer them to Rhoades for job applications, listingtheir experience, which would be sent to R. L. Enterkin inMiami. where the vessels were being named. Lemmerhirtexplained that he did not have the authority to hire. only tointercede with GLABVO on behalf of an applicant. At theFebruary 19 meeting Lemmerhirt also advised Corncttethat an employment agreement had been prepared. but hedid not have one with him. Lemmerhirt agreed to mail copy to Cornette. which Lemmerhirt did the next day.*Lemmerhirt denied ever saying that the Saudi Arabianjob would be nonunion. only that the contract did not ap-ply and hiring would be "strictly an employment agreementbetween the joint venture and the men."'Dates refer 1o 1976 unless others.lse indicated.6 Hazard did not testifs at the hearing. but the parties stipulated thatHazard. i called. would testifs that neither he nor Lemmerhirt said that thejob n Saudi Arabia would be nonunion or that they would under no circum-stances emplos members oi the Union on the Saudi Arabian job16 1I))(' ISIONS ()1 NAII()NAL. IABOR RILI.AIIONS BOARD)After the ebruar 2 cnversation. a;ccording to I.e11-merihirt. 1he and ('olrnctte did not discuss the Saudi Arabianjob and no one as ever referred to l.emnirhirt fti aninters ics. I.nemmlrhirt also testified that he did not call theUnion to obtain men because the agreement reached onFebruar\ 19 w. as that prospective applicants would he re-fierred h the inion to him lfor an interview. When askedwhs he did not request an? men on the list submitted h\ thelnion to he interviewed .lemmcrhirt testified that the ar-rangement for the Union to send men for interview super-seded the talks involving any utilization of the list.Corncite. on the other hand. states that at the F:ebruars19 meeting. and in contacts before that. I.emmerhirt hadconsistently taken the position that it was a nonunion job inSaudia Arabia and that union men would not he hired forit. According to Cornette there was never any' agreement tosend men to Lemmerhirt for an interview. hut at anotherpoint in the record he concedes that job interviews werediscussed. Cornette testified. "Yes, I told the company thatthey had the list and I'll send men to be interviewed forwork and if the people I sent to be interviewed were unac-ceptable we would send more and all they had to do is callthe union hiring hall." Cornette also disputes Lemmnerhirt'stestimony that the Saudi Arabian job was not discussedbetween them after the February 19 meeting. stating that inseveral conversations thereafter the Saudi Arabian job wasdiscussed and that l.emmerhirt always took the positionthat he would not hire union men. However, to the extentthat their testimony varies I conclude that Lemmerhirt w'asthe more reliable witness, particularly with respect to theFebruary 19 meeting which is substantially corroborated byHazard's stipulated testimony. Specifically. I conclude thatLemmerhirt did not say that Respondent would not hireany union members. In reaching this credibility resolution Inote that, with respect to the agreement to interview. Cor-nette at first denied that Lemmerhirt said he would inter-view union member applicants. However. later in his testi-mony. Cornette concedes that he was to send men to himfor interview. Again, it is undisputed that individual em-ployment contracts were sent to and received by Cornetteand also that these contracts were made available to unionmembers by Rhoades. This suggests at least a willingness toconsider union members for employment and underminesCornette's uncorroborated testimony that Lemmerhirt wasinsisting that union members would not be hired for thejob.B. Discussion and AnalysisAt the outset it should be noted that the General Counseldoes not take the position that Respondent was obliged tohire employees under the terms of the contract. The viola-tion in the instant case, if any, consists of refusing to hiremembers of the Union because they were members of theUnion. In my opinion, the facts do not establish that Re-spondent's failure to hire members of the Union was thusdiscriminatorily motivated.It is well established as a matter of Board and court prec-edent that an employer may not discriminate in the em-ployment of employees because of their membership in alabor organization. The application of this legal principlemust he evaluated on the flicts of each case. A review of the,.redited testimony herein discloses that prior to the Febru-,tr! 19 meeting between ornelte. Lemmerhirt. and Hazard,he Inion took the position that Respondent was contrac-:ualls obligated to hire emplosees for the Saudi Arabianoh uncer the procedttircs of the current collective-bargain-rig agreement. Some union members had contacted mem-'ers of' management concerning prospective emploilienton the Saudi Arabian job. however. these conversations alloccurred before the joint venture had drafted the individualemploymenit contracts. hese were received about mid-ebruar-, shortly befohre the Iebruary 19 meeting. SinceIhese employninent contracts contained the actual terms andconditions of employment. including the wage rate. it isdifficult to see how an\ emplo?\.llent commitment or evenwerious emplosment discutssionl could hae taken place be-lore the` become alailable.Then came the February 19 meeting. at which Cornetteinitiallb took the position that the contract applied to theSaudi Arabian job. However. litter in the discussion (or-nette backed of(l from this position and reached an agree-menit with Respondent providing that applicants for theSaudi Arabian job would be referred to Lemmerhirt for ajob interview. In essence, this agreement superceded andformalized the prior hiring discussions between the partiesand was reasonable precaution, since Respondent had alegitimate interest in seeing that job applicants were awareof the conditions of temploy ment in Saudi Arabia. Lemmer-hirt also made it clear that the joint venture was the Em-ploer. but that Respondent would intercede on behalf ofqualified union members with R. L. Enterkin, who was hir-ing employees in Miami to man the vessels for the jointventure. A copy of the employment agreement was sent tothe Union the day after the meeting and was received byCornette. Any informed, serious application fr work onthe Saudi Arabian job could not have been made until thistime, since the specific conditions of employment, includingsalary. were unknown until then.It is undisputed that after the February 19 meeting nounion member appeared for an interview, and no unionmember applied for work on the Saudi Arabian job. This isunexplained in the record.I also note that the job was being manned by Enterkin inMiami where several employees hired were members of Lo-cal 25 of the International Union of Operating Engineers. Itis also conceded that two members of the Union are em-ployed on another job in Dubayy. Arab Emirates. One ofthem is an alleged discriminatee. Warren Willmot. On theI)ubayy job Respondent is a subcontractor and controls thehiring rather than part of a joint venture.The General Counsel contends that Respondent was ob-ligated to contact the 12 alleged discriminatees regardingtheir employment of Saudi Arabia. I cannot conclude. on? Respondent, in its brief, suggests that the J nlion's failure to refer any ofils members for work in Saudi Arabia was because no one wanted the work.I is also possible that in view of Respondent's refusal o honor the contractii hiring for the Saudi Arabian job. that the Union's interest in manning thevessels became diminished. However. these obserations are essentiall)sReculative and ancillary to the central relevant fact that no one applied. forshaeser reason.6Ih GREAT LAKES DREDGE AND DOCK CO.the facts of this case, particularly in view of the agreementon hiring reached on February 19. that Respondent hadany duty to solicit union members for employment or thatRespondent discriminated against them when it failed to doso.Accordingly, I conclude that Respondent did not violatethe Act by refusing and failing to employ union memberson the vessels used in the Saudi Arabian job.' The com-plaint herein should be dismissed.' Respondenl also contends that the complaint is barred under Sec 10(hb)of the Act, since it is based on unfair lahbor practices occurring more than 6months prior to the filing of the charge and, further, that the complaintshould be dismissed on the grounds of laches. because of delays n issuing thecomplaint and commencing the hearing. However, in view of the abovedisposition of this matter, it is unnecessary for me to pass on these conten-tions.CoN( I.usloN oF LANARespondent has not engaged in any conduct violative ofthe Act.Upon the foregoing findings of fact and conclusions oflaw. I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as prosided in Sec. !02.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objectll,ns thereto shall he deemedwaived for all purposes.167